Myers, J.
This is a proceeding for disbarment against one John F. Haller, an attorney from Lake County, Indiana. In accordance with our Supreme Court Rules pertaining to disbarment (Rules 3-21 to 3-26), the matter was turned over to the late Frank Fisher, as Commissioner, who held a hearing, heard evidence and made a recommendation to this Court.
His finding of facts that a husband and wife by the name of Livingston employed John F. Haller to file a petition in bankruptcy. On June 28, 1961, Mrs. Livingston paid the sum of $80.00 as a down payment of fees. Subsequently, she paid varying amounts to John F. Haller, totaling $300.00, which was his required payment in full for filing the petition. Later he refused to talk to either of the Livingstons or discuss the matter with them. After twelve months of waiting, another attorney was employed who filed the petition and prosecuted it. Haller at no time rebated any of the $300.00 fee or made any explanation of his failure to carry out the terms of his professional contract.
John F. Haller appeared at the hearing and cross-examined Mrs. Livingston, but did not reappear or offer any evidence in explanation or mitigation relative thereto.
The Commissioner found that Haller was wholly unprofessional and dishonest in his conduct herein, and made no at*256tempt to justify it in any way. He could find no evidence that in view of the age and background of Haller that reform or improvement could be expected. The Commissioner therefore recommended that John F. Haller be suspended and disbarred from the practice of law.
It appears to us that no other conclusion can be drawn. We have examined the transcript carefully, and it substantiated the Commissioner’s report and recommendations.
John F. Haller is hereby suspended and disbarred from the practice of law in the State of Indiana.
Note.—Reported in 226 N. E. 2d 164.